Civilian pay; wage board employees; reduction in force; reduction in grade. — Plaintiffs, fifteen unclassified wage board employees of the United States Naval Academy who accepted reassignment to lower grades in lieu of separation in the course of a reorganization of the Public Works Department of the Academy which had abolished their jobs, sue to recover back pay on the ground that the reduction in force was not a true reduction in force and that the use of such procedures was therefore incorrect; that their procedural rights were infringed and that the Civil Service Commission acted arbitrarily in affirming the agency action. Defendant moved for summary judgment and on consideration thereof, *697together with oral argument by counsel, and on the ground that no sufficient showing of arbitrary action on the part of the Civil Service Commission had been shown, the court, on May 12, 1961, ordered that the petition be dismissed. Plaintiffs’ motion for rehearing was denied October 4,1961.